
	

113 S783 RS: Helium Stewardship Act of 2013
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 152
		113th CONGRESS
		1st Session
		S. 783
		[Report No. 113–83]
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Wyden (for himself,
			 Ms. Murkowski, Mr. King, Mr.
			 Schumer, Mr. Blumenthal,
			 Mr. Flake, Mr.
			 Risch, Mr. Heinrich,
			 Mr. Crapo, Mr.
			 Merkley, Mr. Casey,
			 Mr. Whitehouse, Mrs. Gillibrand, and Mr.
			 Tester) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 29, 2013
			Reported by Mr. Wyden,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Helium Act to improve helium stewardship,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helium Stewardship Act of
			 2013.
		2.DefinitionsSection 2 of the Helium Act (50 U.S.C. 167)
			 is amended to read as follows:
			
				2.DefinitionsIn this Act:
					(1)Cliffside
				FieldThe term Cliffside Field means the helium
				storage reservoir in which the Federal Helium Reserve is stored.
					(2)Federal Helium
				PipelineThe term Federal Helium Pipeline means the
				federally owned pipeline system through which the Federal Helium Reserve may be
				transported.
					(3)Federal Helium
				ReserveThe term Federal Helium Reserve means helium
				reserves owned by the United States.
					(4)Federal Helium
				SystemThe term Federal Helium System means—
						(A)the Federal Helium
				Reserve;
						(B)the Cliffside
				Field;
						(C)the Federal Helium
				Pipeline; and
						(D)all other
				infrastructure owned, leased, or managed under contract by the Secretary for
				the storage, transportation, withdrawal, purification, or management of
				helium.
						(5)Federal
				userThe term Federal user means a Federal agency or
				extramural holder of one or more Federal research grants using helium.
					(6)Low-Btu
				gasThe term low-Btu gas means a fuel gas with a
				heating value of less than 250 Btu per standard cubic foot measured as the
				higher heating value resulting from the inclusion of noncombustible gases,
				including nitrogen, helium, argon, and carbon dioxide.
					(7)PersonThe
				term person means any individual, corporation, partnership, firm,
				association, trust, estate, public or private institution, or State or
				political subdivision.
					(8)Priority
				pipeline accessThe term priority pipeline access
				means the first priority of delivery of crude helium under which the Secretary
				schedules and ensures the delivery of crude helium to a helium refinery through
				the Federal Helium System.
					(9)Qualified
				bidder
						(A)In
				generalThe term qualified bidder means a person the
				Secretary determines is seeking to purchase helium for their own use, refining,
				or redelivery to users.
						(B)ExclusionThe
				term qualified bidder does not include a person who was previously
				determined to be a qualified bidder if the Secretary determines that the person
				did not meet the requirements of a qualified bidder under this Act.
						(10)Qualifying
				domestic helium transactionThe term qualifying domestic
				helium transaction means any agreement entered into or renegotiated
				agreement during the preceding 1-year period in the United States for the
				purchase or sale of at least 20,000,000 standard cubic feet of crude or pure
				helium to which any holder of a contract with the Secretary for the acceptance,
				storage, delivery, or redelivery of crude helium from the Federal Helium System
				is a party.
					(11)RefinerThe
				term refiner means a person with the ability to take delivery of
				crude helium from the Federal Helium Pipeline and refine the crude helium into
				pure helium.
					(12)SecretaryThe
				term Secretary means the Secretary of the
				Interior.
					.
		3.Authority of
			 SecretarySection 3 of the
			 Helium Act (50 U.S.C. 167a) is amended by adding at the end the
			 following:
			
				(c)Extraction of
				helium from deposits on Federal landAll amounts received by the
				Secretary from the sale or disposition of helium on Federal land shall be
				credited to the Helium Production Fund established under section
				6(d).
				.
		4.Storage,
			 withdrawal and transportationSection 5 of the Helium Act (50 U.S.C. 167c)
			 is amended to read as follows:
			
				5.Storage,
				withdrawal and transportation
					(a)In
				generalIf the Secretary provides helium storage, withdrawal, or
				transportation services to any person, the Secretary shall impose a fee on the
				person that accurately reflects the economic value of those services.
					(b)Minimum
				feesThe fees charged under subsection (a) shall be not less than
				the amount required to reimburse the Secretary for the full costs of providing
				storage, withdrawal, or transportation services.
					(c)Schedule of
				feesPrior to sale or auction under subsection (a), (b), or (c)
				of section 6, the Secretary shall annually publish a standardized schedule of
				fees that the Secretary will charge under this section.
					(d)TreatmentAll
				fees received by the Secretary under this section shall be credited to the
				Helium Production Fund established under section 6(d).
					(e)New
				storageIn accordance with this section, the Secretary shall
				allow any person or qualified bidder to which crude helium is sold or auctioned
				under section 6 to store that helium in the Federal Helium
				Reserve.
					.
		5.Sale of crude
			 heliumSection 6 of the Helium
			 Act (50 U.S.C. 167d) is amended to read as follows:
			
				6.Sale of crude
				helium
					(a)Phase A:
				Allocation transition
						(1)In
				generalThe Secretary shall offer crude helium for sale in such
				quantities, at such times, at not less than the minimum price established under
				subsection (b)(7), and under such terms and conditions as the Secretary
				determines necessary to carry out this subsection with minimum market
				disruption.
						(2)Federal
				purchasesFederal users may purchase refined helium with priority
				pipeline access under this subsection from persons who have entered into
				enforceable contracts to purchase an equivalent quantity of crude helium from
				the Secretary.
						(3)DurationThis
				subsection applies during the period—
							(A)beginning on the
				date of enactment of the Helium Stewardship
				Act of 2013; and
							(B)ending on
				September 30, 2014.
							(b)Phase B: Auction
				implementation
						(1)In
				generalThe Secretary shall offer crude helium for sale in
				quantities not subject to auction under paragraph (2), at such times, at not
				less than the minimum price established under paragraph (7), and under such
				terms and conditions as the Secretary determines necessary—
							(A)to maximize total
				recovery of helium from the Federal Helium Reserve over the long term;
							(B)to maximize the
				total financial return to the taxpayer;
							(C)to manage crude
				helium sales according to the ability of the Secretary to extract and produce
				helium from the Federal Helium Reserve;
							(D)to give priority
				to meeting the helium demand of Federal users in the event of any disruption to
				the Federal Helium Reserve; and
							(E)to carry out this
				subsection with minimum market disruption.
							(2)Auction
				quantitiesFor the period described in paragraph (4) and
				consistent with the conditions described in paragraph (8), the Secretary shall
				annually auction to any qualified bidder a quantity of crude helium in the
				Federal Helium Reserve equal to—
							(A)for fiscal year
				2015, 10 percent of the total volume of crude helium made available for that
				fiscal year; and
							(B)for each
				subsequent fiscal year, a percentage of the total volume of crude helium that
				is 10 percentage points greater than the percentage available for the previous
				fiscal year, but not to exceed 100 percent.
							(3)Federal
				purchasesFederal users may purchase refined helium-with priority
				pipeline access and at the in-kind price under this subsection from persons who
				have entered into enforceable contracts to purchase an equivalent quantity of
				crude helium from the Secretary.
						(4)DurationThis
				subsection applies during the period—
							(A)beginning on
				October 1, 2014; and
							(B)ending on the date
				on which the volume of recoverable crude helium at the Federal Helium Reserve
				(other than privately owned quantities of crude helium stored temporarily at
				the Federal Helium Reserve under section 5 and this section) is 3,000,000,000
				standard cubic feet.
							(5)Safety
				valveThe Secretary may adjust the quantities specified in
				paragraph (2)—
							(A)downward, if the
				Secretary determines the adjustment necessary—
								(i)to minimize market
				disruptions that pose a threat to the economic well-being of the United States;
				and
								(ii)only after
				submitting a written justification of the adjustment to the Committee on Energy
				and Natural Resources of the Senate and the Committee on Natural Resources of
				the House of Representatives; or
								(B)upward, if the
				Secretary determines the adjustment necessary to increase participation in
				crude helium auctions or returns to the taxpayer.
							(6)Auction
				formatThe Secretary shall conduct each auction using a method
				that maximizes revenue to the Federal Government.
						(7)PricesThe
				Secretary shall annually establish, as applicable, sale and minimum auction
				prices under subsection (a)(1) and paragraphs (1) and (2) using, if applicable
				and in the following order of priority:
							(A)The sale price of
				crude helium in auctions held by the Secretary under paragraph (2).
							(B)Price
				recommendations and disaggregated data from a qualified, independent third
				party who has no conflict of interest, who shall conduct a confidential survey
				of qualifying domestic helium transactions.
							(C)The
				volume-weighted average price of all crude helium and pure helium purchased,
				sold, or processed by persons in all qualifying domestic helium
				transactions.
							(D)The
				volume-weighted average cost of converting gaseous crude helium into pure
				helium.
							(8)Terms and
				conditions
							(A)In
				generalThe Secretary shall require all persons that are parties
				to a contract with the Secretary for the withdrawal, acceptance, storage,
				transportation, delivery, or redelivery of crude helium to disclose, on a
				strictly confidential basis—
								(i)the volumes and
				associated prices in dollars per thousand cubic feet of all crude and pure
				helium purchased, sold, or processed by persons in qualifying domestic helium
				transactions;
								(ii)the volumes and
				associated costs in dollars per thousand cubic feet of converting crude helium
				into pure helium; and
								(iii)refinery
				capacity and future capacity estimates.
								(B)ConditionAs
				a condition of sale or auction to a refiner under subsection (a)(1) and
				paragraphs (1) and (2), effective beginning 90 days after the date of enactment
				of the Helium Stewardship Act of
				2013, the refiner shall make excess refining capacity of helium
				available at commercially reasonable rates to—
								(i)any person
				prevailing in auctions under paragraph (2); and
								(ii)any person that
				has acquired crude helium from the Secretary from the Federal Helium Reserve by
				means other than an auction under paragraph (2) after the date of enactment of
				the Helium Stewardship Act of
				2013.
								(9)Use of
				informationThe Secretary may use the information collected under
				this Act—
							(A)to approximate
				crude helium prices; and
							(B)to ensure the
				recovery of fair value for the taxpayers of the United States from sales of
				crude helium.
							(10)Protection of
				confidentialityThe Secretary shall adopt such administrative
				policies and procedures as the Secretary considers necessary and reasonable to
				ensure the confidentiality of information submitted pursuant to this
				Act.
						(c)Phase C:
				Continued access for Federal users
						(1)In
				generalThe Secretary shall offer crude helium for sale to
				Federal users in such quantities, at such times, at not less than the minimum
				price established under subsection (b)(7), and under such terms and conditions
				as the Secretary determines necessary to carry out this subsection.
						(2)Federal
				purchasesFederal users may purchase refined helium with priority
				pipeline access under this subsection from persons who have entered into
				enforceable contracts to purchase an equivalent quantity of crude helium from
				the Secretary.
						(3)Effective
				dateThis subsection applies beginning on the day after the date
				described in subsection (b)(4)(B).
						(d)Helium
				Production Fund
						(1)In
				generalAll amounts received under this Act, including amounts
				from the sale or auction of crude helium, shall be credited to the Helium
				Production Fund, which shall be available without fiscal year limitation for
				purposes considered necessary by the Secretary to carry out this Act (other
				than sections 16, 17, and 18), including capital investments in upgrades and
				maintenance at the Federal Helium System, including—
							(A)well head
				maintenance at the Cliffside Field;
							(B)capital
				investments in maintenance and upgrades of facilities that pressurize the
				Cliffside Field;
							(C)capital
				investments in maintenance and upgrades of equipment related to the storage,
				withdrawal, transportation, purification, and sale of crude helium from the
				Federal Helium Reserve;
							(D)entering into
				purchase, lease, or other agreements to drill new or uncap existing wells to
				maximize the recovery of crude helium from the Federal Helium System if the
				Secretary determines the actions to be cost-effective; and
							(E)any other
				scheduled or unscheduled maintenance of the Federal Helium System.
							(2)Excess
				fundsAny amounts in the Helium Production Fund described in
				paragraph (1) that exceed the amounts that the Secretary determines to be
				necessary to carry out paragraph (1) shall be deposited in the general fund of
				the Treasury.
						(e)Minimum
				quantityThe Secretary shall offer for sale or auction during
				each fiscal year under subsections (a), (b), and (c) a quantity of crude helium
				that is the lesser of —
						(1)the quantity of
				crude helium offered for sale by the Secretary during fiscal year 2012;
				and
						(2)the maximum total
				production capacity of the Federal Helium System.
						(f)Maintenance of
				helium supplyThe Secretary shall minimize disruption in the
				supply of helium from the Federal Helium System during the transition between
				phases of helium sales under subsections (a), (b), and
				(c).
					.
		6.Information,
			 assessment, research, and strategyThe Helium Act (50 U.S.C. 167 et seq.) is
			 amended—
			(1)by repealing
			 section 15 (50 U.S.C. 167m);
			(2)by redesignating
			 section 17 (50 U.S.C. 167 note) as section 20; and
			(3)by inserting after
			 section 14 (50 U.S.C. 167l) the following:
				
					15.Information
						(a)TransparencyThe
				Secretary, acting through the Bureau of Land Management, shall make available
				on the Internet information relating to the Federal Helium System that
				includes—
							(1)continued
				publication of an open market and in-kind price;
							(2)aggregated
				projections of excess refining capacity;
							(3)ownership of
				helium held in the Federal Helium Reserve;
							(4)the volume of
				helium delivered to persons through the Federal Helium Pipeline;
							(5)pressure
				constraints of the Federal Helium Pipeline;
							(6)an estimate of the
				projected date when 3,000,000,000 standard cubic feet of crude helium will
				remain in the Federal Helium Reserve and the final phase described in section
				6(c) will begin;
							(7)the amount of the
				fees charged under section 5;
							(8)the scheduling of
				crude helium deliveries through the Federal Helium Pipeline; and
							(9)other factors that
				will increase transparency.
							(b)ReportingNot
				later than 90 days after the date of enactment of the Helium Stewardship Act of
				2013, to provide the market with appropriate and timely information affecting
				the helium resource, the Director of the Bureau of Land Management shall
				establish a timely and public reporting process to provide data that affects
				the helium industry, including—
							(1)annual maintenance
				schedules and quarterly updates, that shall include—
								(A)the date and
				duration of planned shutdowns of the Federal Helium Pipeline;
								(B)the nature of work
				to be undertaken on the Federal Helium System, whether routine, extended, or
				extraordinary;
								(C)the anticipated
				impact of the work on the helium supply;
								(D)the efforts being
				made to minimize any impact on the supply chain; and
								(E)any concerns
				regarding maintenance of the Federal Helium Pipeline, including the pressure of
				the pipeline or deviation from normal operation of the pipeline;
								(2)for each unplanned
				outage, a description of—
								(A)the beginning of
				the outage;
								(B)the expected
				duration of the outage;
								(C)the nature of the
				problem;
								(D)the estimated
				impact on helium supply;
								(E)a plan to correct
				problems, including an estimate of the potential timeframe for correction and
				the likelihood of plan success within the timeframe;
								(F)efforts to
				minimize negative impacts on the helium supply chain; and
								(G)updates on repair
				status and the anticipated online date;
								(3)monthly summaries
				of meetings and communications between the Bureau of Land Management and the
				Cliffside Refiners Limited Partnership, including a list of participants and an
				indication of any actions taken as a result of the meetings or communications;
				and
							(4)current
				predictions of the lifespan of the Federal Helium System, including how much
				longer the crude helium supply will be available based on current and
				forecasted demand and the projected maximum production capacity of the Federal
				Helium System for the following fiscal year.
							16.Helium gas
				resource assessment
						(a)In
				generalNot later than 2
				years after the date of enactment of the Helium Stewardship Act of 2013, the
				Secretary, acting through the Director of the United States Geological Survey,
				shall—
							(1)in coordination
				with appropriate heads of State geological surveys—
								(A)complete a
				national helium gas assessment that identifies and quantifies the quantity of
				helium, including the isotope helium-3, in each reservoir, including
				assessments of the constituent gases found in each helium resource, such as
				carbon dioxide, nitrogen, and natural gas; and
								(B)make available the
				modern seismic and geophysical log data for characterization of the Bush Dome
				Reservoir;
								(2)in coordination
				with appropriate international agencies and the global geology community,
				complete a global helium gas assessment that identifies and quantifies the
				quantity of the helium, including the isotope helium-3, in each
				reservoir;
							(3)in coordination
				with the Secretary of Energy, acting through the Administrator of the Energy
				Information Administration, complete—
								(A)an assessment of
				trends in global demand for helium, including the isotope helium-3;
								(B)a 10-year forecast
				of domestic demand for helium across all sectors, including scientific and
				medical research, commercial, manufacturing, space technologies, cryogenics,
				and national defense; and
								(C)an inventory of
				medical, scientific, industrial, commercial, and other uses of helium in the
				United States, including Federal uses, that identifies the nature of the helium
				use, the amounts required, the technical and commercial viability of helium
				recapture and recycling in that use, and the availability of material
				substitutes wherever possible; and
								(4)submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Natural Resources of the House of Representatives a report describing the
				results of the assessments required under this paragraph.
							(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as are necessary.
						17.Low-Btu gas
				separation and helium conservation
						(a)AuthorizationThe
				Secretary of Energy shall support programs of research, development, commercial
				application, and conservation (including the programs described in subsection
				(b))—
							(1)to expand the
				domestic production of low-Btu gas and helium resources;
							(2)to separate and
				capture helium from natural gas streams; and
							(3)to reduce the
				venting of helium and helium-bearing low-Btu gas during natural gas exploration
				and production.
							(b)Programs
							(1)Membrane
				technology researchThe Secretary of Energy, in consultation with
				other appropriate agencies, shall support a civilian research program to
				develop advanced membrane technology that is used in the separation of low-Btu
				gases, including technologies that remove helium and other constituent gases
				that lower the Btu content of natural gas.
							(2)Helium
				separation technologyThe Secretary of Energy shall support a
				research program to develop technologies for separating, gathering, and
				processing helium in low concentrations that occur naturally in geological
				reservoirs or formations, including—
								(A)low-Btu gas
				production streams; and
								(B)technologies that
				minimize the atmospheric venting of helium gas during natural gas
				production.
								(3)Industrial
				helium programThe Secretary of Energy, working through the
				Advanced Manufacturing Office of the Department of Energy, shall carry out a
				research program—
								(A)to develop
				low-cost technologies and technology systems for recycling, reprocessing, and
				reusing helium for all medical, scientific, industrial, commercial, aerospace,
				and other uses of helium in the United States, including Federal uses;
				and
								(B)to develop
				industrial gathering technologies to capture helium from other chemical
				processing, including ammonia processing.
								(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as are necessary.
						18.Helium-3
				separation
						(a)Interagency
				cooperationThe Secretary shall cooperate with the Secretary of
				Energy, or a designee, on any assessment or research relating to the extraction
				and refining of the isotope helium-3 from crude helium at the Federal Helium
				Reserve or along the Federal Helium Pipeline, including—
							(1)gas
				analysis;
							(2)infrastructure
				studies; and
							(3)cooperation with
				refiners.
							(b)Feasibility
				studyThe Secretary, in consultation with the Secretary of
				Energy, or a designee, may carry out a study to assess the feasibility of
				establishing a facility to separate the isotope helium-3 from crude helium
				at—
							(1)the Federal Helium
				Reserve; or
							(2)an existing helium
				separation or purification facility connected to the Federal Helium
				Pipeline.
							(c)ReportNot
				later than 1 year after the date of enactment of the
				Helium Stewardship Act of 2013,
				the Secretary shall submit to the Committee on Energy and Natural Resources of
				the Senate and the Committee on Natural Resources of the House of
				Representatives a report that contains a description of the results of the
				assessments conducted under this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as are necessary.
						19.Federal agency
				helium acquisition strategyNot later than 2 years after the date of
				enactment of the Helium Stewardship Act of
				2013, the Secretary (in consultation with the Secretary of
				Energy, the Secretary of Defense, the Director of the National Science
				Foundation, and the Director of the National Institutes of Health) shall submit
				to Congress a report that provides for Federal users—
						(1)an assessment of
				the consumption of, and projected demand for, crude and refined helium;
						(2)a description of a
				20-year Federal strategy for securing access to crude helium;
						(3)an assessment of
				the effects of increases in the price of refined helium and methods and
				policies for mitigating any determined effects; and
						(4)a description of a
				process for prioritization of uses that accounts for diminished availability of
				helium supplies that may occur over
				time.
						.
			7.Conforming
			 amendments
			(a)Section 4 of the
			 Helium Act (50 U.S.C. 167b) is amended by striking section 6(f)
			 each place it appears in subsections (c)(3), (c)(4), and (d)(2) and inserting
			 section 6(d).
			(b)Section 8 of the
			 Helium Act (50 U.S.C. 167f) is repealed.
			8.Existing
			 agreementsThis Act and the
			 amendments made by this Act shall not in any manner affect or diminish the
			 rights and obligations of the Secretary of the Interior and private parties
			 under agreements in existence on the date of enactment of this Act, except to
			 the extent that the agreements are renewed or extended after that date.
		9.RegulationsThe Secretary of the Interior shall
			 promulgate such regulations as are necessary to carry out this Act and the
			 amendments made by this Act, including regulations necessary to prevent unfair
			 acts and practices.
		
	
		1.Short titleThis Act may be cited as the
			 Helium Stewardship Act of
			 2013.
		2.DefinitionsSection 2 of the Helium Act (50 U.S.C. 167)
			 is amended to read as follows:
			
				2.DefinitionsIn this Act:
					(1)Cliffside
				FieldThe term Cliffside Field means the helium
				storage reservoir in which the Federal Helium Reserve is stored.
					(2)Federal Helium
				PipelineThe term Federal Helium Pipeline means the
				federally owned pipeline system through which the Federal Helium Reserve may be
				transported.
					(3)Federal Helium
				ReserveThe term Federal Helium Reserve means helium
				reserves owned by the United States.
					(4)Federal Helium
				SystemThe term Federal Helium System means—
						(A)the Federal Helium
				Reserve;
						(B)the Cliffside
				Field;
						(C)the Federal Helium
				Pipeline; and
						(D)all other infrastructure
				owned, leased, or managed under contract by the Secretary for the storage,
				transportation, withdrawal, enrichment, purification, or management of
				helium.
						(5)Federal
				userThe term Federal user means a Federal agency or
				extramural holder of one or more Federal research grants using helium.
					(6)Low-Btu
				gasThe term low-Btu gas means a fuel gas with a
				heating value of less than 250 Btu per standard cubic foot measured as the
				higher heating value resulting from the inclusion of noncombustible gases,
				including nitrogen, helium, argon, and carbon dioxide.
					(7)PersonThe
				term person means any individual, corporation, partnership, firm,
				association, trust, estate, public or private institution, or State or
				political subdivision.
					(8)Priority pipeline
				accessThe term priority pipeline access means the
				first priority of delivery of crude helium under which the Secretary schedules
				and ensures the delivery of crude helium to a helium refinery through the
				Federal Helium System.
					(9)Qualified
				bidder
						(A)In
				generalThe term qualified bidder means a person the
				Secretary determines is seeking to purchase helium for their own use, refining,
				or redelivery to users.
						(B)ExclusionThe
				term qualified bidder does not include a person who was previously
				determined to be a qualified bidder if the Secretary determines that the person
				did not meet the requirements of a qualified bidder under this Act.
						(10)Qualifying domestic
				helium transactionThe term qualifying domestic helium
				transaction means any agreement entered into or renegotiated agreement
				during the preceding 1-year period in the United States for the purchase or
				sale of at least 20,000,000 standard cubic feet of crude or pure helium to
				which any holder of a contract with the Secretary for the acceptance, storage,
				delivery, or redelivery of crude helium from the Federal Helium System is a
				party.
					(11)RefinerThe
				term refiner means a person with the ability to take delivery of
				crude helium from the Federal Helium Pipeline and refine the crude helium into
				pure helium.
					(12)SecretaryThe
				term Secretary means the Secretary of the
				Interior.
					.
		3.Authority of
			 SecretarySection 3 of the
			 Helium Act (50 U.S.C. 167a) is amended by adding at the end the
			 following:
			
				(c)Extraction of helium
				from deposits on Federal landAll amounts received by the
				Secretary from the sale or disposition of helium on Federal land shall be
				credited to the Helium Production Fund established under section
				6(e).
				.
		4.Storage, withdrawal and
			 transportationSection 5 of
			 the Helium Act (50 U.S.C. 167c) is amended to read as follows:
			
				5.Storage, withdrawal and
				transportation
					(a)In
				generalIf the Secretary provides helium storage, withdrawal, or
				transportation services to any person, the Secretary shall impose a fee on the
				person that accurately reflects the economic value of those services.
					(b)Minimum
				feesThe fees charged under subsection (a) shall be not less than
				the amount required to reimburse the Secretary for the full costs of providing
				storage, withdrawal, or transportation services, including capital investments
				in upgrades and maintenance at the Federal Helium System.
					(c)Schedule of
				feesPrior to sale or auction under subsection (a), (b), or (c)
				of section 6, the Secretary shall annually publish a standardized schedule of
				fees that the Secretary will charge under this section.
					(d)TreatmentAll
				fees received by the Secretary under this section shall be credited to the
				Helium Production Fund established under section 6(e).
					(e)Storage and
				deliveryIn accordance with this section, the Secretary
				shall—
						(1)allow any person or
				qualified bidder to which crude helium is sold or auctioned under section 6 to
				store helium in the Federal Helium Reserve; and
						(2)establish a schedule for
				the transportation and delivery of helium using the Federal Helium System
				that—
							(A)ensures timely delivery
				of helium auctioned pursuant to section 6(b)(2);
							(B)ensures timely delivery
				of helium acquired from the Secretary from the Federal Helium Reserve by means
				other than an auction under section 6(b)(2) after the date of enactment of the
				Helium Stewardship Act of 2013,
				including nonallocated sales; and
							(C)provides priority access
				to the Federal Helium Pipeline for in-kind sales for Federal users.
							(f)New refining
				capacityThe Secretary shall consider any applications for access
				to the Federal Helium Pipeline in a manner consistent with the schedule for
				phasing out commercial sales and disposition of assets pursuant to section
				6.
					.
		5.Sale of crude
			 heliumSection 6 of the Helium
			 Act (50 U.S.C. 167d) is amended to read as follows:
			
				6.Sale of crude
				helium
					(a)Phase A: Allocation
				transition
						(1)In
				generalThe Secretary shall offer crude helium for sale in such
				quantities, at such times, at not less than the minimum price established under
				subsection (b)(7), and under such terms and conditions as the Secretary
				determines necessary to carry out this subsection with minimum market
				disruption.
						(2)Federal
				purchasesFederal users may purchase refined helium with priority
				pipeline access under this subsection from persons who have entered into
				enforceable contracts to purchase an equivalent quantity of crude helium at the
				in-kind price from the Secretary.
						(3)DurationThis
				subsection applies during—
							(A)the period beginning on
				the date of enactment of the Helium
				Stewardship Act of 2013 and ending on September 30, 2014;
				and
							(B)any period during which
				the sale of helium under subsection (b) is delayed or suspended.
							(b)Phase B: Auction
				implementation
						(1)In
				generalThe Secretary shall offer crude helium for sale in
				quantities not subject to auction under paragraph (2), after completion of each
				auction, at not less than the minimum price established under paragraph (7),
				and under such terms and conditions as the Secretary determines
				necessary—
							(A)to maximize total
				recovery of helium from the Federal Helium Reserve over the long term;
							(B)to maximize the total
				financial return to the taxpayer;
							(C)to manage crude helium
				sales according to the ability of the Secretary to extract and produce helium
				from the Federal Helium Reserve;
							(D)to give priority to
				meeting the helium demand of Federal users in the event of any disruption to
				the Federal Helium Reserve; and
							(E)to carry out this
				subsection with minimum market disruption.
							(2)Auction
				quantitiesFor the period described in paragraph (4) and
				consistent with the conditions described in paragraph (8), the Secretary shall
				annually auction to any qualified bidder a quantity of crude helium in the
				Federal Helium Reserve equal to—
							(A)for fiscal year 2015, 10
				percent of the total volume of crude helium made available for that fiscal
				year; and
							(B)for each subsequent
				fiscal year, a percentage of the total volume of crude helium that is 10
				percentage points greater than the percentage available for the previous fiscal
				year, but not to exceed 100 percent.
							(3)Federal
				purchasesFederal users may purchase refined helium with priority
				pipeline access under this subsection from persons who have entered into
				enforceable contracts to purchase an equivalent quantity of crude helium at the
				in-kind price from the Secretary.
						(4)DurationThis
				subsection applies during the period—
							(A)beginning on October 1,
				2014; and
							(B)ending on the date on
				which the volume of recoverable crude helium at the Federal Helium Reserve
				(other than privately owned quantities of crude helium stored temporarily at
				the Federal Helium Reserve under section 5 and this section) is 3,000,000,000
				standard cubic feet.
							(5)Safety
				valveThe Secretary may adjust the quantities specified in
				paragraph (2)—
							(A)downward, if the
				Secretary determines the adjustment necessary—
								(i)to minimize market
				disruptions that pose a threat to the economic well-being of the United States;
				and
								(ii)only after submitting a
				written justification of the adjustment to the Committee on Energy and Natural
				Resources of the Senate and the Committee on Natural Resources of the House of
				Representatives; or
								(B)upward, if the Secretary
				determines the adjustment necessary to increase participation in crude helium
				auctions or returns to the taxpayer.
							(6)Auction
				formatThe Secretary shall conduct each auction using a method
				that maximizes revenue to the Federal Government.
						(7)PricesThe
				Secretary shall annually establish, as applicable, sale and minimum auction
				prices under subsection (a)(1) and paragraphs (1) and (2) using, if applicable
				and in the following order of priority:
							(A)The sale price of crude
				helium in auctions held by the Secretary under paragraph (2).
							(B)Price recommendations and
				disaggregated data from a qualified, independent third party who has no
				conflict of interest, who shall conduct a confidential survey of qualifying
				domestic helium transactions.
							(C)The volume-weighted
				average price of all crude helium and pure helium purchased, sold, or processed
				by persons in all qualifying domestic helium transactions.
							(D)The volume-weighted
				average cost of converting gaseous crude helium into pure helium.
							(8)Terms and
				conditions
							(A)In
				generalThe Secretary shall require all persons that are parties
				to a contract with the Secretary for the withdrawal, acceptance, storage,
				transportation, delivery, or redelivery of crude helium to disclose, on a
				strictly confidential basis—
								(i)the volumes and
				associated prices in dollars per thousand cubic feet of all crude and pure
				helium purchased, sold, or processed by persons in qualifying domestic helium
				transactions;
								(ii)the volumes and
				associated costs in dollars per thousand cubic feet of converting crude helium
				into pure helium; and
								(iii)refinery capacity and
				future capacity estimates.
								(B)ConditionAs
				a condition of sale or auction to a refiner under subsection (a)(1) and
				paragraphs (1) and (2), effective beginning 90 days after the date of enactment
				of the Helium Stewardship Act of
				2013, the refiner shall make excess refining capacity of helium
				available at commercially reasonable rates to—
								(i)any person prevailing in
				auctions under paragraph (2); and
								(ii)any person that has
				acquired crude helium from the Secretary from the Federal Helium Reserve by
				means other than an auction under paragraph (2) after the date of enactment of
				the Helium Stewardship Act of
				2013, including nonallocated sales.
								(9)Use of
				informationThe Secretary may use the information collected under
				this Act—
							(A)to approximate crude
				helium prices; and
							(B)to ensure the recovery of
				fair value for the taxpayers of the United States from sales of crude
				helium.
							(10)Protection of
				confidentialityThe Secretary shall adopt such administrative
				policies and procedures as the Secretary considers necessary and reasonable to
				ensure the confidentiality of information submitted pursuant to this
				Act.
						(c)Phase C: Continued
				access for Federal users
						(1)In
				generalThe Secretary shall offer crude helium for sale to
				Federal users in such quantities, at such times, at such prices required to
				reimburse the Secretary for the full costs of the sales, and under such terms
				and conditions as the Secretary determines necessary to carry out this
				subsection.
						(2)Federal
				purchasesFederal users may purchase refined helium with priority
				pipeline access under this subsection from persons who have entered into
				enforceable contracts to purchase an equivalent quantity of crude helium at the
				in-kind price from the Secretary.
						(3)Effective
				dateThis subsection applies beginning on the day after the date
				described in subsection (b)(4)(B).
						(d)Phase D: Disposal of
				assets
						(1)In
				generalNot earlier than 2 years after the date of commencement
				of Phase C described in subsection (c) and not later than January 1, 2023, the
				Secretary shall designate as excess property and dispose of all facilities,
				equipment, and other real and personal property, and all interests in the same,
				held by the United States in the Federal Helium System.
						(2)Applicable
				lawThe disposal of the property described in paragraph (1) shall
				be in accordance with subtitle I of title 40, United States Code.
						(3)ProceedsAll
				proceeds accruing to the United States by reason of the sale or other disposal
				of the property described in paragraph (1) shall be treated as funds received
				under this Act for purposes of subsection (e).
						(4)CostsAll
				costs associated with the sale and disposal (including costs associated with
				termination of personnel) and with the cessation of activities under this
				subsection shall be paid from amounts available in the Helium Production Fund
				established under subsection (e).
						(e)Helium Production
				Fund
						(1)In
				generalAll amounts received under this Act, including amounts
				from the sale or auction of crude helium, shall be credited to the Helium
				Production Fund, which shall be available without fiscal year limitation for
				purposes determined to be necessary and cost effective by the Secretary to
				carry out this Act (other than sections 16, 17, and 18), including capital
				investments in upgrades and maintenance at the Federal Helium System,
				including—
							(A)well head maintenance at
				the Cliffside Field;
							(B)capital investments in
				maintenance and upgrades of facilities that pressurize the Cliffside
				Field;
							(C)capital investments in
				maintenance and upgrades of equipment related to the storage, withdrawal,
				transportation, purification, and sale of crude helium from the Federal Helium
				Reserve;
							(D)entering into purchase,
				lease, or other agreements to drill new or uncap existing wells to maximize the
				recovery of crude helium from the Federal Helium System; and
							(E)any other scheduled or
				unscheduled maintenance of the Federal Helium System.
							(2)Excess
				fundsAmounts in the Helium Production Fund in excess of amounts
				the Secretary determines to be necessary to carry out paragraph (1) shall be
				paid to the general fund of the Treasury and used to reduce the annual Federal
				budget deficit.
						(3)Retirement of public
				debtOut of amounts paid to the general fund of the Treasury
				under paragraph (2), the Secretary of the Treasury shall use $51,000,000 to
				retire public debt.
						(f)Minimum
				quantityThe Secretary shall offer for sale or auction during
				each fiscal year under subsections (a), (b), and (c) a quantity of crude helium
				that is the lesser of —
						(1)the quantity of crude
				helium offered for sale by the Secretary during fiscal year 2012; or
						(2)the maximum total
				production capacity of the Federal Helium
				System.
						.
		6.Information, assessment,
			 research, and strategyThe
			 Helium Act (50 U.S.C. 167 et seq.) is amended—
			(1)by repealing section 15
			 (50 U.S.C. 167m);
			(2)by redesignating section
			 17 (50 U.S.C. 167 note) as section 20; and
			(3)by inserting after
			 section 14 (50 U.S.C. 167l) the following:
				
					15.Information
						(a)TransparencyThe
				Secretary, acting through the Bureau of Land Management, shall make available
				on the Internet information relating to the Federal Helium System that
				includes—
							(1)continued publication of
				an open market and in-kind price;
							(2)aggregated projections of
				excess refining capacity;
							(3)ownership of helium held
				in the Federal Helium Reserve;
							(4)the volume of helium
				delivered to persons through the Federal Helium Pipeline;
							(5)pressure constraints of
				the Federal Helium Pipeline;
							(6)an estimate of the
				projected date when 3,000,000,000 standard cubic feet of crude helium will
				remain in the Federal Helium Reserve and the final phase described in section
				6(c) will begin;
							(7)the amount of the fees
				charged under section 5;
							(8)the scheduling of crude
				helium deliveries through the Federal Helium Pipeline; and
							(9)other factors that will
				increase transparency.
							(b)ReportingNot
				later than 90 days after the date of enactment of the Helium Stewardship Act of
				2013, to provide the market with appropriate and timely information affecting
				the helium resource, the Director of the Bureau of Land Management shall
				establish a timely and public reporting process to provide data that affects
				the helium industry, including—
							(1)annual maintenance
				schedules and quarterly updates, that shall include—
								(A)the date and duration of
				planned shutdowns of the Federal Helium Pipeline;
								(B)the nature of work to be
				undertaken on the Federal Helium System, whether routine, extended, or
				extraordinary;
								(C)the anticipated impact of
				the work on the helium supply;
								(D)the efforts being made to
				minimize any impact on the supply chain; and
								(E)any concerns regarding
				maintenance of the Federal Helium Pipeline, including the pressure of the
				pipeline or deviation from normal operation of the pipeline;
								(2)for each unplanned
				outage, a description of—
								(A)the beginning of the
				outage;
								(B)the expected duration of
				the outage;
								(C)the nature of the
				problem;
								(D)the estimated impact on
				helium supply;
								(E)a plan to correct
				problems, including an estimate of the potential timeframe for correction and
				the likelihood of plan success within the timeframe;
								(F)efforts to minimize
				negative impacts on the helium supply chain; and
								(G)updates on repair status
				and the anticipated online date;
								(3)monthly summaries of
				meetings and communications between the Bureau of Land Management and the
				Cliffside Refiners Limited Partnership, including a list of participants and an
				indication of any actions taken as a result of the meetings or communications;
				and
							(4)current predictions of
				the lifespan of the Federal Helium System, including how much longer the crude
				helium supply will be available based on current and forecasted demand and the
				projected maximum production capacity of the Federal Helium System for the
				following fiscal year.
							16.Helium gas resource
				assessment
						(a)In
				generalNot later than 2
				years after the date of enactment of the Helium Stewardship Act of 2013, the
				Secretary, acting through the Director of the United States Geological Survey,
				shall—
							(1)in coordination with
				appropriate heads of State geological surveys—
								(A)complete a national
				helium gas assessment that identifies and quantifies the quantity of helium,
				including the isotope helium-3, in each reservoir, including assessments of the
				constituent gases found in each helium resource, such as carbon dioxide,
				nitrogen, and natural gas; and
								(B)make available the modern
				seismic and geophysical log data for characterization of the Bush Dome
				Reservoir;
								(2)in coordination with
				appropriate international agencies and the global geology community, complete a
				global helium gas assessment that identifies and quantifies the quantity of the
				helium, including the isotope helium-3, in each reservoir;
							(3)in coordination with the
				Secretary of Energy, acting through the Administrator of the Energy Information
				Administration, complete—
								(A)an assessment of trends
				in global demand for helium, including the isotope helium-3;
								(B)a 10-year forecast of
				domestic demand for helium across all sectors, including scientific and medical
				research, commercial, manufacturing, space technologies, cryogenics, and
				national defense; and
								(C)an inventory of medical,
				scientific, industrial, commercial, and other uses of helium in the United
				States, including Federal uses, that identifies the nature of the helium use,
				the amounts required, the technical and commercial viability of helium
				recapture and recycling in that use, and the availability of material
				substitutes wherever possible; and
								(4)submit to the Committee
				on Energy and Natural Resources of the Senate and the Committee on Natural
				Resources of the House of Representatives a report describing the results of
				the assessments required under this paragraph.
							(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000.
						17.Low-Btu gas separation
				and helium conservation
						(a)AuthorizationThe
				Secretary of Energy shall support programs of research, development, commercial
				application, and conservation (including the programs described in subsection
				(b))—
							(1)to expand the domestic
				production of low-Btu gas and helium resources;
							(2)to separate and capture
				helium from natural gas streams; and
							(3)to reduce the venting of
				helium and helium-bearing low-Btu gas during natural gas exploration and
				production.
							(b)Programs
							(1)Membrane technology
				researchThe Secretary of Energy, in consultation with other
				appropriate agencies, shall support a civilian research program to develop
				advanced membrane technology that is used in the separation of low-Btu gases,
				including technologies that remove helium and other constituent gases that
				lower the Btu content of natural gas.
							(2)Helium separation
				technologyThe Secretary of Energy shall support a research
				program to develop technologies for separating, gathering, and processing
				helium in low concentrations that occur naturally in geological reservoirs or
				formations, including—
								(A)low-Btu gas production
				streams; and
								(B)technologies that
				minimize the atmospheric venting of helium gas during natural gas
				production.
								(3)Industrial helium
				programThe Secretary of Energy, working through the Advanced
				Manufacturing Office of the Department of Energy, shall carry out a research
				program—
								(A)to develop low-cost
				technologies and technology systems for recycling, reprocessing, and reusing
				helium for all medical, scientific, industrial, commercial, aerospace, and
				other uses of helium in the United States, including Federal uses; and
								(B)to develop industrial
				gathering technologies to capture helium from other chemical processing,
				including ammonia processing.
								(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $3,000,000.
						18.Helium-3
				separation
						(a)Interagency
				cooperationThe Secretary shall cooperate with the Secretary of
				Energy, or a designee, on any assessment or research relating to the extraction
				and refining of the isotope helium-3 from crude helium and other potential
				sources, including—
							(1)gas analysis; and
							(2)infrastructure
				studies.
							(b)Feasibility
				studyThe Secretary, in consultation with the Secretary of
				Energy, or a designee, may carry out a study to assess the feasibility
				of—
							(1)establishing a facility
				to separate the isotope helium-3 from crude helium; and
							(2)exploring other potential
				sources of the isotope helium-3.
							(c)ReportNot
				later than 1 year after the date of enactment of the
				Helium Stewardship Act of 2013,
				the Secretary shall submit to the Committee on Energy and Natural Resources of
				the Senate and the Committee on Natural Resources of the House of
				Representatives a report that contains a description of the results of the
				assessments conducted under this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000.
						19.Federal agency helium
				acquisition strategyIn
				anticipation of the implementation of Phase D described in section 6(d), and
				not later than 2 years after the date of enactment of the
				Helium Stewardship Act of 2013,
				the Secretary (in consultation with the Secretary of Energy, the Secretary of
				Defense, the Director of the National Science Foundation, the Administrator of
				the National Aeronautics and Space Administration, and the Director of the
				National Institutes of Health) shall submit to Congress a report that provides
				for Federal users—
						(1)an assessment of the
				consumption of, and projected demand for, crude and refined helium;
						(2)a description of a
				20-year Federal strategy for securing access to helium;
						(3)a determination of a date
				prior to January 1, 2023, for the implementation of Phase D as described in
				section 6(d) that minimizes any potential supply disruptions for Federal
				users;
						(4)an assessment of the
				effects of increases in the price of refined helium and methods and policies
				for mitigating any determined effects; and
						(5)a description of a
				process for prioritization of uses that accounts for diminished availability of
				helium supplies that may occur over
				time.
						.
			7.Conforming
			 amendments
			(a)Section 4 of the Helium
			 Act (50 U.S.C. 167b) is amended by striking section 6(f) each
			 place it appears in subsections (c)(3), (c)(4), and (d)(2) and inserting
			 section 6(d).
			(b)Section 8 of the Helium
			 Act (50 U.S.C. 167f) is repealed.
			8.Existing
			 agreementsThis Act and the
			 amendments made by this Act shall not affect or diminish the rights and
			 obligations of the Secretary of the Interior and private parties under
			 agreements in existence on the date of enactment of this Act, except to the
			 extent that the agreements are renewed or extended after that date.
		9.RegulationsThe Secretary of the Interior shall
			 promulgate such regulations as are necessary to carry out this Act and the
			 amendments made by this Act, including regulations necessary to prevent unfair
			 acts and practices.
		10.Amendments to other
			 laws
			(a)Secure rural schools
			 and community self determination program
				(1)Secure payments for
			 States and counties containing Federal land
					(A)Availability of
			 paymentsSection 101 of the
			 Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C.
			 7111) is amended by striking 2012 each place it appears and
			 inserting 2013.
					(B)ElectionsSection 102(b) of the Secure Rural Schools
			 and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is
			 amended—
						(i)in paragraph (1)(A), by
			 striking 2012 and inserting 2013; and
						(ii)in paragraph (2)(B), by
			 striking 2012 each place it appears and inserting
			 2013.
						(C)Distribution of
			 Payments to Eligible Counties in CaliforniaSection 103(d)(2) of the Secure Rural
			 Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is
			 amended by striking and 2012 and inserting through
			 2013.
					(2)Continuation of
			 authority to conduct special projects on federal landTitle II of the Secure Rural Schools and
			 Community Self-Determination Act of 2000 is amended—
					(A)in section 203(a)(1) (16
			 U.S.C. 7123(a)(1)), by striking 2012 and inserting
			 2013;
					(B)in section 204(e)(3)(B)(iii) (16 U.S.C.
			 7124(e)(3)(B)(iii)), by striking 2012 and inserting
			 2013;
					(C)in section 205(a)(4) (16
			 U.S.C. 7125(a)(4)), by striking 2011 each place it appears and
			 inserting 2012;
					(D)in section 207(a) (16
			 U.S.C. 7127(a)), by striking 2012 and inserting
			 2013; and
					(E)in section 208 (16 U.S.C.
			 7128)—
						(i)in subsection (a), by
			 striking 2012 and inserting 2013; and
						(ii)in subsection (b), by striking
			 2013 and inserting 2014.
						(3)Continuation of
			 authority to reserve and use county fundsSection 304 of the Secure Rural Schools and
			 Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended—
					(A)in subsection (a), by
			 striking 2012 and inserting 2013 ; and
					(B)in subsection (b), by
			 striking 2013 and inserting 2014.
					(4)Authorization of
			 appropriationsSection 402 of
			 the Secure Rural Schools and Community Self-Determination Act of 2000 (16
			 U.S.C. 7152) is amended by striking 2012 and inserting
			 2013.
				(b)Abandoned well
			 remediationSection 349 of the Energy Policy Act of 2005 (42
			 U.S.C. 15907) is amended by adding at the end the following:
				
					(i)Federally drilled
				wellsOut of any amounts in the Treasury not otherwise
				appropriated, $50,000,000 shall be made available to the Secretary, without
				further appropriation and to remain available until expended, to remediate,
				reclaim, and close abandoned oil and gas wells on current or former National
				Petroleum Reserve
				land.
					.
			(c)National parks
			 maintenance backlogSection 814(g) of the Omnibus Parks and
			 Public Lands Management Act of 1996 (16 U.S.C. 1f) is amended by adding at the
			 end the following:
				
					(4)Available
				fundsOut of any amounts in the Treasury not otherwise
				appropriated, $50,000,000 shall be made available to the Secretary of the
				Interior, without further appropriation and to remain available until expended,
				to pay the Federal funding share of challenge cost-share agreements for
				deferred maintenance projects and to correct deficiencies in National Park
				Service infrastructure.
					(5)Cost-share
				requirementNot less than 50 percent of the total cost of project
				for funds made available under paragraph (4) to pay the Federal funding share
				shall be derived from non-Federal sources, including in-kind contribution of
				goods and services fairly
				valued.
					.
			(d)Abandoned mine
			 reclamation fundSection 411(h) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1240a(h)) is amended by adding at the end
			 the following:
				
					(6)Supplemental
				funding
						(A)Waiver of
				limitationNotwithstanding paragraph (5), the limitation on the
				total annual payments to a certified State or Indian tribe under this
				subsection shall not apply for fiscal year 2014.
						(B)Limitation on
				waiverNotwithstanding subparagraph (A), the total annual payment
				to a certified State or Indian tribe under this subsection for fiscal year 2014
				shall not be more than $75,000,000.
						(C)Insufficient
				amountsIf the total annual payment to a certified State or
				Indian tribe under paragraphs (1) and (2) is limited by subparagraph (B), the
				Secretary shall—
							(i)give priority to making
				payments under paragraph (2); and
							(ii)use any remaining funds
				to make payments under paragraph
				(1).
							.
			(e)Soda ash
			 royaltiesNotwithstanding section 24 of the Mineral Leasing Act
			 (30 U.S.C. 262) and the terms of any lease under that Act, the royalty rate on
			 the quantity of gross value of the output of sodium compounds and related
			 products at the point of shipment to market from Federal land in the 2-year
			 period beginning on the date of enactment of this Act shall be 4
			 percent.
			(f)Authorization
			 offsetSection 207(c) of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17022(c)) is amended by inserting before the period at the
			 end the following: , except that the amount authorized to be
			 appropriated to carry out this section not appropriated as of the date of
			 enactment of the Helium Stewardship Act of 2013 shall be reduced by
			 $5,000,000.
			
	
		July 29, 2013
		Reported with an amendment
	
